Case 1:18-cv-00317-JB-N Document 276 Filed 02/03/21 Page 1 of 17                        PageID #: 3552




                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ALABAMA
                                       SOUTHERN DIVISION

 WILLIAM HEATH HORNADY, et al.,                     )
                                                    )
                          Plaintiffs,               )
                                                    )
 v.                                                 )
                                                    ) CIVIL ACTION NO. 1:18-00317-JB-N
 OUTOKUMPU STAINLESS USA,                           )
                                                    )
                          Defendant.                )
                                                    )

                                                 ORDER

           This matter is before the Court on Plaintiffs’ Renewed Motion to Equitably Toll the Statute

 of Limitations. (Doc. 204). The parties have briefed the Motion and it is ripe for review.

      I.      BACKGROUND

           Plaintiffs brought this collective action pursuant to Section 216(b) of the Fair Labor

 Standards Act, 29 USC § 201 et. seq. (“FLSA”). In their initial motion for equitable tolling, Plaintiffs

 sought to toll the statute of limitations for putative plaintiffs who had not yet opted into this suit

 and for opt-in plaintiffs who had filed consents to join. (Doc. 22). By order dated May 30, 2019,

 the Court stayed Plaintiff’s initial motion pending the deadline for potential plaintiffs to opt-in.

 (Doc. 93). Thereafter, the Court would determine whether the merits of equitable tolling are the

 same for all Plaintiffs or depend on their individualized issues. (Id.). The parties were granted

 leave to supplement their initial motion after the opt-in period ended.

           On May 19, 2020, the Plaintiffs filed a Renewed Motion. (Doc. 204). They offer no

 additional argument, but rather repeat their prior position “that the applicable principles

 establish that the Plaintiffs who opted in after July 30, 2018, should have their claims equitably


                                                    1
Case 1:18-cv-00317-JB-N Document 276 Filed 02/03/21 Page 2 of 17                       PageID #: 3553




 tolled so that the claim period begins July 30, 2015” (the date when the collective action was filed

 for the named Plaintiffs). (Id.). Likewise, the Defendant submitted a two-page response,

 restating their position that the Plaintiffs have failed to establish the “extraordinary

 circumstances required to justify equitable tolling in the Eleventh Circuit.” (Docs. 62 and 213).

 The Renewed Motion is ripe for review.

    II.      ANALYSIS

             a. FLSA Statute of Limitations and Commencement of Suit

          Under the FLSA, an action “may be commenced within two years after the cause of action

 accrued,” except that “a cause of action arising out of a willful violation may be commenced

 within three years after the cause of action accrued.” 29 USC § 255. An FLSA collective action is

 “. . . commenced in the case of any individual claimant—

                 (a) on the date when the complaint is filed, if he is specifically
                 named as a party plaintiff in the complaint and his written consent
                 to become a party plaintiff is filed on such date in the court in which
                 the action is brought; or
                 (b) if such written consent was not so filed or if his name did not so
                 appear—on the subsequent date on which such written consent is
                 filed in the court in which the action was commenced.”

 29 USC § 216. Accordingly, a named plaintiff commences his collective action when he gives

 written consent to become a party plaintiff. Opt-in plaintiffs are deemed to commence their

 collective action only when they file their written consent to opt into the class action. Grayson

 v. K Mart Corp., 79 F.3d 1086, 1106 (11th Cir. 1996). An FLSA cause of action for unpaid overtime

 accrues at the end of each pay period in which the employer improperly fails to pay the employee

 overtime compensation. Diggs v. Ovation Credit Servs., 2020 U.S. Dist. LEXIS 3560, *4 (M.D. Fla.,

 Jan. 9, 2020) (citing Knight v. Columbus, Ga., 19 F.3d 579, 581-82 (11th Cir. 1994) ("Each failure



                                                   2
Case 1:18-cv-00317-JB-N Document 276 Filed 02/03/21 Page 3 of 17                      PageID #: 3554




 to pay overtime constitutes a new violation of the FLSA.”) and Hodgson v. Behrens Drug Co., 475

 F.2d 1041, 1050 (5th Cir. 1973) ("It is well settled that [a] separate cause of action for overtime

 compensation accrues at each regular payday immediately following the work period during

 which the services were rendered and for which the overtime compensation is claimed." (internal

 quotation marks omitted)).

        Sections 216(b) and 255, therefore, provide that the applicable limitations period for a

 collective action plaintiff is two years (or three years for willful violations) from the date of his

 specific written consent to opt-in. “For overtime actions under the FLSA, what is determinative

 is whether the plaintiffs have worked unpaid overtime hours during the statute of limitations

 period.” See Roots v. Morehouse Sch. of Med., Inc., 2008 U.S. Dist. LEXIS 129146, *22-23 (N. D.

 Ga., Jan. 18, 2008) (citing Knight, id.) (holding that claims for unpaid overtime hours will be time

 barred if the plaintiff opts in more than three years from the date of their last paycheck omitting

 overtime pay). Thus in a collective action, each plaintiff has his own “claim period,” which is the

 two (or three) year period prior to his consent date.

            b. The Complaint, Named Plaintiffs, and Opt-in Plaintiff

        The initial Complaint was filed on July 16, 2018, by the three named plaintiffs: William

 Heath Hornady, Christopher Miller, and Takendric Stewart. (Doc. 1). The Plaintiffs, employees

 at the Defendant’s manufacturing facility in North Mobile County, allege the Defendant’s

 timekeeping practices and procedures resulted in the Defendant’s failure to pay the Plaintiffs for

 all time worked and overtime as required by the FLSA and corresponding federal regulations.

 (Doc. 223). The Defendant argues that it complied with the FLSA, and nevertheless that it had




                                                  3
Case 1:18-cv-00317-JB-N Document 276 Filed 02/03/21 Page 4 of 17                      PageID #: 3555




 reasonable grounds to believe that its actions or omissions were not a violation of the FLSA. (Doc.

 228).

         On July 30, 2018, the named Plaintiffs amended the initial complaint to initiate a collective

 action. (Doc. 6). By order dated May 30, 2019, the Court conditionally certified the collective

 class and ordered a notice to be sent to putative class members (“Collective”) who would be

 given the opportunity to opt-in. The parties agreed that the Collective was accurately described

 as “All hourly-paid employees of Outokumpu Stainless USA, LLC in manufacturing positions in

 Calvert, Alabama” which includes all those in manufacturing positions using time clocks. (Doc.

 93). The parties submitted a final notice to the Court on July 1, 2019 (“Notice”). (Doc. 104). The

 Notice was to be sent to all the employees described by the Collective and paid by the Defendant

 at any time after July 30, 2015. (Id.).

         The named Plaintiffs filed individual written consents to be a party plaintiff on the same

 day the collective action was filed. As such, the claim period applicable to the named Plaintiffs,

 for purposes of determining eligible FLSA violations, runs from July 30, 2018, through either July

 30, 2015 (for non-willful violations) or 2016 (for willful violations). A review of the record reveals

 a vast majority of the opt-in Plaintiffs filed written consents to opt in throughout July –

 September, 2019, or, on average a year later than the commencement of the action by the

 named Plaintiffs. By filing this motion to equitably toll the statute of limitations, the opt-in

 Plaintiffs seek to reset their various dates of commencement to July 30, 2018, to match that of

 the named Plaintiffs, regardless of the date of their opt-in or whether they worked any unpaid

 overtime within that time period. This would uniformly extend each opt-in Plaintiff’s claim period

 beyond the applicable statute of limitations.



                                                   4
Case 1:18-cv-00317-JB-N Document 276 Filed 02/03/21 Page 5 of 17                                PageID #: 3556




              c. American Pipe Equitable Tolling

         Plaintiffs essentially argue the opt-in procedure under Section 216(b) is at odds with the

 public policy goals of the collective action. They contend the opt-in procedure unfairly deprives

 certain opt-in Plaintiffs of claims based on timeliness. Plaintiffs ask this Court to exercise its

 judicial power to promote equity, as discussed in American Pipe, to overcome Eleventh Circuit

 precedent, and reset the commencement date of the opt-in Plaintiffs’ actions to cure any

 inequities arising from the statutory scheme. Plaintiffs argue the Eleventh Circuit standard for

 “equitable tolling” established in Sandvik v. United States1 is not applicable in collective actions

 such as this one. Plaintiffs argue “it is the American Pipe variety” of equitable tolling “which

 applies equally to all class and collective actions.” (Doc. 22 at 9) (emphasis added). Am. Pipe &

 Constr. Co. v. Utah, 414 U.S. 538 (1974). The American Pipe doctrine of equitable tolling, as

 further clarified by Cal. Pub. Employees’ Ret. Sys. v. ANZ Sec., Inc., allows a Judge to “modify a

 rule based on traditional equitable powers” in order to overcome a “statutory time bar where its

 rigid application would create injustice.” ANZ Sec., Inc., 137 S. Ct. 2042, 2052 (2017). Plaintiffs

 contend this doctrine – the “judicial power to toll statutes of limitation in federal courts” (Am.

 Pipe, 414 U.S. at 558) -- is the “simplest, most equitable, fair, and precedent-based reason for

 equitable tolling of the claims of current and future opt-in Plaintiffs.” (Doc. 22 at 13). Further,

 Plaintiffs argue the application of the American Pipe variety of equitable tolling does not require,




 1
  “Equitable tolling is appropriate when a movant untimely files because of extraordinary circumstances that are
 both beyond his control and unavoidable even with diligence.” Sandvik v. United States, 177 F.3d 1269, 1271 (11th
 Cir. 1999).



                                                        5
Case 1:18-cv-00317-JB-N Document 276 Filed 02/03/21 Page 6 of 17                                      PageID #: 3557




 as does the formal doctrine, “extraordinary circumstances” or an analysis of whether or not a

 plaintiff has been pursuing her rights diligently.2

          As support for their argument, and its novelty perhaps, the Plaintiffs points out that the

 only cases on which Defendant can rely apply the “formal doctrine of equitable tolling” to FLSA

 collective actions. However, Plaintiffs have not identified any case in the Eleventh Circuit which

 analyzes the FLSA timelines under American Pipe and ANZ. Defendant also notes that “ANZ does

 not stand for the proposition that FLSA collective actions should be subject to the same tolling

 principles that govern Fed. R. Civ. P. 23 class action lawsuits or that equitable tolling is proper in

 the absence of ‘extraordinary circumstances’ as required by the Eleventh Circuit.” (Doc. 62 at

 11).

          There are no FLSA collective action opinions embracing the American Pipe variety of

 equitable tolling in the Eleventh Circuit. The confines of American Pipe are expressed in the first

 two sentences of the Supreme Court’s decision: “This case involves an aspect of the relationship

 between a statute of limitations and the provisions of Fed. Rule Civ. Proc. 23 regulating class

 actions in the federal courts. While the question presented is a limited one, the details of the

 complex proceedings, originating almost a decade ago, must be briefly recounted.” Am. Pipe,


 2
   The Supreme Court in ANZ and Agritech explains the “formal doctrine of equitable tolling” includes an analysis of
 whether or not the plaintiff has been diligent in asserting his claim. See China Agritech, Inc. v. Resh, 138 S. Ct. 1800,
 1808 (2018) (“Even American Pipe, which did not analyze ‘criteria of the formal doctrine of equitable tolling in any
 direct manner,’ ANZ, 582 U.S., at ___, 137 S. Ct. 2042, observed that tolling was permissible in the circumstances
 because plaintiffs who later intervened to pursue individual claims had not slept on their rights, Am. Pipe, 414 U. S.
 at 554-555. Those plaintiffs reasonably relied on the class representative, who sued timely, to protect their interests
 in their individual claims. See Crown, Cork, 462 U. S., at 350, 103 S. Ct. 2392, 76 L. Ed. 2d 628.”). On the other hand,
 the American Pipe variety of equitable tolling has been described as one arising one arising from “a federal common-
 law doctrine crafted by the Supreme Court to carry into effect the provisions of Rule 23 and the policies they embody:
 to preserve efficiency in aggregate litigation and protect the opt-out right that absentees enjoy in a Rule 23(b)(3)
 class action." Burbank, Stephen B. and Wolff, Tobias Barrington, Class Actions, Statutes of Limitations and Repose,
 and Federal Common Law, 167 U. Pa. L. Rev. 1, 29 (2018).



                                                            6
Case 1:18-cv-00317-JB-N Document 276 Filed 02/03/21 Page 7 of 17                                   PageID #: 3558




 414 U.S. at 540.3         Plaintiffs’ argument ignores this limitation, and the Eleventh Circuit’s

 determination that considerations for tolling under Rule 23 are not applicable to a collective

 action. Further, the Eleventh Circuit has concluded blanket tolling of opt-in plaintiffs to the date

 of the original complaint will “virtually eliminate the statute of limitations for opt-in plaintiffs”

 which is at odds with the plain meaning of the statute. See Grayson, 79 F.3d at 1106 (interpreting

 §§216(b), 255 and 256 of the FLSA).

         In Grayson, the Eleventh Circuit found the “concomitant tolling” principle found in Rule

 23 class actions to be inapplicable to ADEA collective actions. Discussing the difference between

 Rule 23 class actions and the FLSA collective action procedure, the Court opined “that by rejecting

 the Rule 23 class action procedure for ADEA claims, Congress also rejected the concomitant

 complaint-tolling rule of Rule 23.”            Grayson, 79 F.3d at 1106.             The Court relied on the

 congressional intent expressed in § 216(b) of the FLSA: “In discussing this amendment, Congress

 expressed the concern that an opt-in plaintiff should not be able to escape the statute of

 limitations bearing on his cause of action by claiming that the limitations period was tolled by the

 filing of the original complaint.” Id. at 1106-07 (citing 93 Cong. Rec. 2,182 (1947)). “By

 incorporating § 216(b), Congress also incorporated the principle that only a written consent to

 opt-in will toll the statute of limitations on an opt-in plaintiff's cause of action.” Id. The Court

 concluded, a “plaintiff must file his written consent to opt into the class action prior to the


 3
   American Pipe has been further narrowed by subsequent Supreme Court decisions. In ANZ, the Court determined
 the American Pipe rule does not apply to a statute of repose. “And the object of a statute of repose, to grant
 complete peace to defendants, supersedes the application of a tolling rule based in equity.” ANZ Sec., Inc., 137 S.
 Ct. 2042, 2052 (2017). Similarly, in Agritech, the Court concluded the American Pipe rule “does not permit the
 maintenance of a follow-on class action past expiration of the statute of limitations.” China Agritech, Inc. v. Resh,
 138 S. Ct. 1800, 1804 (2018). Plaintiffs argument, to expand the application of American Pipe to collective actions,
 contradicts this prevailing trend.



                                                          7
Case 1:18-cv-00317-JB-N Document 276 Filed 02/03/21 Page 8 of 17                       PageID #: 3559




 expiration of the statute of limitations on his [ADEA] claim. A contrary ruling would mean that

 the piggybacking rule could be applied to virtually eliminate the statute of limitations for opt-in

 plaintiffs.” Id. Granting Plaintiffs’ Motion would eliminate the statute of limitations for the opt-

 in Plaintiffs, the very result found by Grayson to be inconsistent with the congressional intent of

 the statute.

        In essence, Plaintiffs are asking this Court to set aside Grayson and apply the underlying

 principles in American Pipe to this collective action: “Against the backdrop of the fundamental

 public policy considerations identified in American Pipe, as clarified in ANZ, the best and fairest

 practice in FLSA cases is equitable tolling because it furthers the goals of efficiency for litigants

 and the Courts.” (Doc. 22 at 20). The Plaintiffs argue the American Pipe variety of equitable

 tolling will advance the public policy goals of maximizing efficiency and minimizing individual

 expenditures (id. at 10), that it “prevents the erosion of claims” (id. at 4), and that “[u]nless there

 is equitable tolling, the employees Congress protects through a collective action process lose due

 to circumstances beyond their control” (id. at 18). The Defendant argues each Plaintiff has been

 in control of his or her own particular circumstances: since the outset of their employment, each

 Plaintiff has been aware of the hours worked and the pay received and therefore has been privy

 to the information which they now allege as the bases of their claims. (Doc. 213 at 3). The Court

 agrees with Defendant. The opt-in Plaintiffs could have filed their own lawsuits at some earlier

 date. See In re Tyson Foods, Inc., 2008 U.S. Dist. LEXIS 81626, at *21 (M.D. Ga., Oct. 15, 2008)

 (acknowledging all of the opt-in plaintiffs had knowledge of the events underlying the claim).

        The Court does recognize that, absent tolling, some opt-in Plaintiffs may have claims

 barred by the applicable statute of limitations. Plaintiffs go farther, arguing the loss of these



                                                   8
Case 1:18-cv-00317-JB-N Document 276 Filed 02/03/21 Page 9 of 17                         PageID #: 3560




 claims runs counter to the protection Congress intended to afford collective action plaintiffs and,

 therefore, equitable tolling must be applied. However, Plaintiffs’ public policy argument

 disregards Eleventh Circuit precedent and the differences between FLSA collective action opt-in

 plaintiffs and class action plaintiffs. Grayson, 79 F.3d at 1106 (citing LaChapelle v. Owens-Illinois,

 Inc., 513 F.2d 286, 289 (5th Cir. 1975) (“There is a fundamental, irreconcilable difference between

 the class action described by Rule 23 and that provided for by FLSA § 16(b).”). Recent cases in

 this circuit and others have refused to disregard the distinction between a Rule 23 class action

 plaintiff and the FLSA collective action opt-in plaintiff. See, e.g., Mickles v. Country Club Inc., 887

 F.3d 1270, 1280-1281 (11th Cir. 2018) (distinguishing the collective action process before it from

 Rule 23 class actions, and determining appellants were parties to the litigation upon filing

 consents and, absent a dismissal from the case, remained parties in the litigation). In collective

 actions, opting in is significant, whereas the certification process of a class action both ensures

 unnamed plaintiffs are adequately represented and bound to the judgment, for better or worse,

 unless they opt out of the class action. See also Gutescu v. Carey Int'l, Inc., 2004 U.S. Dist. LEXIS

 31105, (S.D. Fla., Feb. 24, 2004) (internal citations omitted) (“Comparing a collective action under

 § 216(b) with a Rule 23 class action is not instructive.”). In the First Circuit, several district courts

 have similarly rejected “compelling policy arguments.”              The courts, also observing the

 fundamental differences between a Rule 23 class action plaintiff and an opt-in plaintiff, refused

 to exercise jurisdiction over non-resident opt-in plaintiffs notwithstanding the argument that the

 refusal would trespass “on the expressed intent of Congress.” Camp v. Bimbo Bakeries USA, Inc.,

 2020 U.S. Dist. LEXIS 60997, *21 (D.N.H., April 7, 2020) (citing Swamy v. Title Source, Inc., 2017

 U.S. Dist. LEXIS 186535, *7 (N. D. Ca., Nov. 10, 2017); Chavira v. OS Rest. Servs., LLC, 2019 U.S.



                                                    9
Case 1:18-cv-00317-JB-N Document 276 Filed 02/03/21 Page 10 of 17                      PageID #: 3561




  DIst. LEXIS 167935 (D. Mass., Sep. 30, 2019); and Roy v. FedEx Ground Package Sys., 353 F. Supp.

  3d 43 (D. Mass., 2018)).

         This Court also declines to ignore the distinction between a Rule 23 class action plaintiff

  and a collective action opt-in plaintiff. “The basic question to be answered in determining

  whether, under a given set of facts, a statute of limitations is to be tolled, is one 'of legislative

  intent whether the right shall be enforceable . . . after the prescribed time.’” See Baldwin County

  Welcome Ctr. v. Brown, 466 U.S. 147, 167 (1984) (citing to Burnett v. New York Central R. Co., 380

  U.S. 424, 426 (1965)). “In order to determine congressional intent, we must examine the

  purposes and policies underlying the limitation provision, the Act itself, and the remedial scheme

  developed for the enforcement of the rights given by the Act.” Brown, 466 U.S. at 427. The Court

  finds that accepting Plaintiffs’ policy argument, and granting equitable tolling, would result in the

  nullification of the collective action procedure of the FLSA promulgated by Congress. “To hold

  otherwise would be to opine that equitable tolling should be granted in every 216(b) case as a

  matter of course during the pendency of a conditional class certification request, thereby

  transforming this extraordinary remedy into a routine, automatic one.” Longcrier v. HL-A Co.,

  Inc., 595 F. Supp. 2d 1218, 1244 (S.D. Ala., 2008). Whether and when a plaintiff opts in would be

  effectively deemed inconsequential. An opt-in plaintiff could, relying on the judicial grant of

  equitable tolling, decide not to opt in until well after his claims have expired. And, in this fact

  scenario, whole other inequities arise, the Defendants argue correctly. The opt-in procedure,

  designed to place Defendant on notice of the realm of claims against it, disintegrates. As such,

  this Court will not employ the judge made doctrine of equitable tolling. See Brown, 466 U.S. at

  152 (“Procedural requirements established by Congress for gaining access to the federal courts



                                                   10
Case 1:18-cv-00317-JB-N Document 276 Filed 02/03/21 Page 11 of 17                                           PageID #: 3562




  are not to be disregarded by courts out of a vague sympathy for particular litigants.”). In addition

  to the Court’s obligation to adhere to statutory construction, this Court “is bound by [the

  Eleventh Circuit’s] decisions.” Fox v. Acadia State Bank, 937 F.2d 1566, 1570 (1991) (citing

  DeSisto College, Inc. v. Line, 888 F.2d 755, 761 (11th Cir. 1989).4 The Court finds Plaintiffs have

  not presented any compelling reasons to disregard Eleventh Circuit precedent, apply the

  underlining rationale in American Pipe to this collective action, and effectively rewrite the opt-in

  procedure of the FLSA collective action so as to preserve, potentially, a number of claims.

           Even if the Court were to undertake Plaintiffs’ proposed equitable analysis, it would be

  unhelpful to Plaintiffs because American Pipe is distinguishable and Plaintiffs’ arguments of

  injustice are elusive and unsupported. In American Pipe, the Supreme Court affirmed the Ninth

  Circuit Court of Appeals’ decision to grant leave to a number of plaintiffs to intervene,

  individually, in the named plaintiffs’ surviving suit following the decertification of a class. Am.

  Pipe, 414 U.S. at 558-559. In order to accomplish the intervention, the Court equitably tolled the

  statute of limitations during the pendency of the class action, finding plaintiffs moved to

  intervene with eleven days remaining in statutory period. Id. Absent tolling, the plaintiffs who

  had not filed individual actions (based on the mistaken belief that they were part of the class)

  would have been denied access to the federal court system. The Agritech Court explains: “Those




  4
   “A district court is not bound by another district court's decision, or even an opinion by another judge of the same
  district court, but a district court in this circuit is bound by [the Eleventh Circuit’s] decisions. Thus, when the plaintiffs
  represented to the district court that only other district courts had addressed the question of a private right of action
  under § 17(a) after this court had provided a clear answer to that question, they misled the district court. See DeSisto
  College, Inc. v. Line, 888 F.2d 755, 761 (11th Cir. 1989) ("[Counsel's] insistence on maintaining a legal stance
  untenable with our law demonstrates either an ignorance of our law, and thus inadequate research, or some intent
  to mislead the trial court as to the present state of this Circuit's precedent, and thus bad faith.”). Fox v. Acadia State
  Bank, 937 F.2d 1566, 1570 (1991).



                                                               11
Case 1:18-cv-00317-JB-N Document 276 Filed 02/03/21 Page 12 of 17                      PageID #: 3563




  plaintiffs reasonably relied on the class representative, who sued timely, to protect their interests

  in their individual claims.” Agritech, 138 S. Ct. at 1808 (citing Crown, Cork, 462 U. S. 345, 350

  (1983)). Given the facts, the judicial power employed to equitably toll the statute of limitations

  was absolutely necessary to reverse an injustice. That is not the case here.

         An equitable remedy must directly relate to the injustice it seeks to remedy, as well as

  the unique characteristics of the situation at hand:

         “Equity thus depending, essentially upon the particular circumstances of each
         individual cases, there can be no established rules and fixed precepts of equity laid
         down, without destroying it's very essence, and reducing it to a positive law. And,
         on the other hand, the liberty of considering all cases in an equitable light must
         not be indulged too far, lest thereby we destroy all law, and leave the decision of
         every question entirely in the breast of the judge.”

  Duane Rudolph, Workers, Dignity and Equitable Tolling, 15 Nw. J. Hum. Rts. 126 (2017) (quoting

  William Blackstone, Commentaries on the Laws of England §48, 49 (1769)). In keeping with these

  principles, the Eleventh Circuit has opined that the judge-made doctrine of equitable tolling is

  not dependent on the defendant’s conduct, but, rather, is focused “on the plaintiff's particular

  circumstances and the fairness, given those circumstances, of holding him to a hard-and-fast

  filing deadline.” Sec'y, United States DOL v. Preston, 873 F.3d 877, 883-884 (11th Cir. 2017) Here,

  the Plaintiffs have not identified, beyond the policy reasons described, a single injustice which

  may be worked to a specific opt-in Plaintiff if tolling is not granted. Instead, Plaintiffs have

  emphasized the potential inequalities the statutory scheme may produce, in general, while failing

  to acknowledge, unlike the intervening plaintiffs in American Pipe, that Plaintiffs are able to

  pursue their claims. Not only does the collective action process require an individual plaintiff to




                                                   12
Case 1:18-cv-00317-JB-N Document 276 Filed 02/03/21 Page 13 of 17                        PageID #: 3564




  opt-in to the case, and more than 270 employees5 have opted in herein, the opt-in Plaintiffs are

  not at risk, as the American Pipe plaintiffs were, of being denied access to the courts. Plaintiffs

  allege the Defendant’s violations are ongoing. Accordingly, each and every opt-in Plaintiff should

  have FLSA violations occurring within his or her specific claim period, assuming the Plaintiffs’

  allegations are true.

              In order to determine whether any injustice will occur, the issue is whether, and to what

  extent, any of the opt-in Plaintiffs’ claims will be barred by the two or three-year statute of

  limitation tied to their action. Put another way: are there any opt-in Plaintiffs who will be

  unjustly harmed by the strict application of the FLSA statute of limitations to their claim period?

  Is there an opt-in Plaintiff who may have filed her action earlier but for some misrepresentation

  on the part of the Defendant? If so, what is the identity of such opt-in Plaintiff(s)? The Court

  does not know the answer to these questions because Plaintiffs have provided no such evidence.

  To be clear, the Plaintiffs have offered no evidence of any opt-in plaintiff who is actually harmed

  by the failure to toll. In essence, Plaintiffs are asking this Court to toll the statute of limitations

  without any evidence as to whether there are any cases or controversies within the tolling period.

  Lacking any fact pertaining to any single opt-in Plaintiff, and for all the other reasons thus stated,

  this Court declines to apply the doctrine of equitable tolling to this collective action in order to

  alter the date of the commencement of the action for all opt-in Plaintiffs. To do so would destroy

  the intent of Section 216(b) with no knowledge of any injustice to be remedied.




  5
      The actual number of opt-in Plaintiffs are in dispute.



                                                               13
Case 1:18-cv-00317-JB-N Document 276 Filed 02/03/21 Page 14 of 17                                    PageID #: 3565




      III.      FORMAL DOCTRINE OF EQUITABLE TOLLING

             Plaintiffs argue, even under the formal doctrine of equitable tolling and the traditional

  analysis of the Eleventh Circuit, the date of commencement of the suit should be reset to July 30,

  2018, for all opt-in Plaintiffs.6 Defendant replies the facts “here simply do not warrant equitable

  tolling” and Plaintiffs have not asserted, as the Eleventh Circuit requires, either extraordinary

  circumstances or fraud has interfered with the Plaintiffs’ ability to assert their claims. (Doc. 62

  at 7.)

             As for the opt-in Plaintiffs who have already filed consents to join, "equitable tolling is an

  'extraordinary remedy' that should be applied 'sparingly.'" Sellers v. Sage Software, Inc., 2018

  U.S. Dist. LEXIS 188420, *21-22 (N. D. Ga., Jan. 5, 2018) (citing Abram v. Fulton Cty. Gov't, 598 F.

  App'x 672, 675 (11th Cir. 2015)). See also Wallace v. Kato, 549 U.S. 384, 396 (2007) (“Equitable

  tolling is a rare remedy to be applied in unusual circumstances not a cure all or an entirely

  common state of affairs.”). “Equitable tolling requires the party invoking it to show both

  extraordinary circumstances and diligence in pursuing her rights.” Abram, 598 F. App’x. at 675

  (citing Wilson v. Standard Ins. Co., 613 F. App'x 841, 844 (11th Cir. 2015)). Under the doctrine of

  equitable tolling, a court can “pause a statutory time limit 'when a litigant has pursued his rights

  diligently but some extraordinary circumstance prevents him from bringing a timely action.’” Ball

  v. McCoullough, 2018 U.S. Dist. LEXIS 9590, *9-10 (N.D. Ala., Jan. 22, 2018) (citing ANZ Sec., Inc.,

  137 S. Ct. at 2050-51)(citing Lozano v. Montoya Alvarez, 134 S. Ct. 1224, 1231-32 (2014)).




  6
   On reply, this Court notes the Plaintiffs appear to abandon the argument that the Plaintiffs should be granted
  equitable tolling even under the formal doctrine: “Plaintiffs submit these cases [those applying the formal criteria]
  do not matter under the instruction of ANZ” and whether the “legal analysis and fact patterns in those cases should
  be applied in this case by this Court is not necessary.”


                                                           14
Case 1:18-cv-00317-JB-N Document 276 Filed 02/03/21 Page 15 of 17                        PageID #: 3566




  “Equitable tolling is appropriate when a movant untimely files because of extraordinary

  circumstances that are both beyond his control and unavoidable even with diligence.” Abram,

  598 F. App’x at 675 (citing Arce v. Garcia, 434 F.3d 1254, 1261 (11th Cir. 2006) (quoting Sandvik,

  177 F.3d at 1271)). The Eleventh Circuit has narrowly defined the extraordinary circumstances

  which warrant equitable tolling to “require[] some affirmative misconduct, such as fraud,

  misinformation, or deliberate concealment...” Horsley v. Univ. of Alabama, 564 F. App'x 1006,

  1009 (11th Cir. 2014). The “burden of proving circumstances that justify the application of the

  equitable tolling doctrine rests squarely on the petitioner.” San Martin v. McNeil, 633 F.3d 1257,

  1268 (11th Cir. 2011).

         Plaintiffs have not met their burden. Plaintiffs have failed to submit any facts to support

  their argument for equitable tolling other than a generalized concern that the FLSA procedural

  scheme may result in the loss of claims: “Whether notice is early, late, slow, or fast, unless there

  is equitable tolling, the employees Congress protects through a collective action process lose due

  to circumstances beyond their control.” (Doc. 22 at 18). While the Plaintiffs identify cases from

  other jurisdictions in which tolling was granted to address delayed notice to potential plaintiffs

  caused by the collective action procedure, they do not identify any case from this Circuit. (Doc.

  22 at 14-19). Defendant correctly argues the cases in this Circuit do not generally find litigation

  delays to merit an “extraordinary” circumstance that could warrant application of the doctrine

  of equitable tolling. See Horsley, 564 F. App’x at 1009 (citing to Wakefield v. RRB, 131 F.3d 967,

  970 (11th Cir. 1997) (The Eleventh Circuit has “previously rejected the notion” that “slow

  administrative proceedings can warrant the application of equitable tolling.”). More recent cases

  from this Circuit bar claims filed outside the FLSA statute of limitations. See, e.g., Kraft v. Freight



                                                    15
Case 1:18-cv-00317-JB-N Document 276 Filed 02/03/21 Page 16 of 17                      PageID #: 3567




  Handlers, Inc., 2020 U.S. Dist. LEXIS 239739, *6 (M.D. Fla., Oct. 26, 2020) (granting summary

  judgment against 97 opt-in plaintiffs whose last alleged overtime violations were more than three

  years before the date on which they filed their consents to join); Carr v. AutoZoner, LLC, 2020

  U.S. Dist. LEXIS 217821, *21-22 (N. D. Ala., Nov. 20, 2020) (granting summary judgment to the

  defendant on a number of the opt-in plaintiffs whose claims were barred by the three year

  statute of limitations).

         Though Plaintiffs have not specifically argued litigation delays merit tolling of the statute

  of limitations, nor have they identified any specific facts to meet their burden, a clarification of

  the procedural history is helpful at this point. There were exactly seventy days from the date the

  notice was submitted until the Court’s ruling approving the same. Based on a review of similarly

  situated collective actions, this delay was not extraordinary. See, e.g., Reed v. Starbucks Coffee

  Co., 2009 U.S. Dist. LEXIS 136406, *4-7 (S. D. Fla., Apr. 24, 2009) (finding that a delay of five

  months between the Complaint and the notice does not present extraordinary circumstances to

  warrant toiling where the plaintiff argues “each day that passes means a day of lost damages for

  opt-in plaintiffs or, even worse, a day closer to the complete bar of claims under the statute of

  limitations”); Rojas v. Garda CL Southeast, Inc., 297 F.R.D. 669, 680 (S.D. Fla., 2013)(declining to

  grant equitable tolling where no evidence supported plaintiffs’ “conclusory assertion” that some

  opt-in plaintiffs' claims will be entirely barred but for thirty-one days of equitable tolling and no

  showing of extraordinary circumstances.”). Most recently, the Southern District of Florida,

  declining to attribute fault, observed “a considerable portion of the delay is attributable to

  various disputes between counsel for the Aiyekusibe and Figueroa plaintiffs that prevented the

  parties from agreeing to a finalized form of relief.” See Aiyekusibe v. Hertz Corp., 2020 U.S. Dist.



                                                   16
Case 1:18-cv-00317-JB-N Document 276 Filed 02/03/21 Page 17 of 17                     PageID #: 3568




  LEXIS 41426, *6-12 (M.D. Fla., Feb. 19, 2020) (holding equitable tolling was not appropriate

  where the Court’s delay in ruling on their joint motion to certify the class was not extraordinary

  and noting, also, that the Eleventh Circuit has yet to address whether tolling is appropriate when

  opt-in plaintiffs have not received notice because of a delay in the Court approving the same).

  Similarly, here, the record reveals that numerous delays in issuing the notice were caused by the

  parties. There were five joint motions to extend time from the filing of the motion to

  conditionally certify the class to the issuance of an order approving notice. (Docs. 36, 76, 77, 81,

  101). The Court also notes a number of opt-in Plaintiffs joined the action prior to the notice being

  issued. In sum, Plaintiffs have failed to demonstrate any extraordinary circumstances existed to

  prevent any Plaintiff from pursuing this cause of action at some earlier date.

     IV.      CONCLUSION

           Plaintiffs’ Renewed Motion to Equitably Toll the Statute of Limitations (Doc. 204) is

  denied.

     DONE and ORDERED this 3rd day of February, 2021.

                                                /s/ JEFFREY U. BEAVERSTOCK
                                                UNITED STATES DISTRICT JUDGE




                                                  17
